       Case 2:20-cv-00497-RB-CG Document 66 Filed 08/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


CONNIE SHIVNER,

      Plaintiff,

v.                                                         CV No. 20-497 RB/CG

CORRVALUES, LLC, et al.,

      Defendants.

             ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Telephonic Status

Conference set for Tuesday, October 5, 2021, at 2:30 p.m., is RESET for Friday,

October 8, 2021, at 11:00 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                _______________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
